Exhibit 99.1 ARCA Biopharma announces 175th patient randomized into the GENETIC-AF Phase 2B/3 clinical trial Outcome of DSMB Interim Efficacy Analysis Anticipated in the Third Quarter of 2017 Westminster, CO, March 6, 2017 – ARCA biopharma, Inc. (Nasdaq: ABIO), a biopharmaceutical company applying a precision medicine approach to developing genetically-targeted therapies for cardiovascular diseases, today announced that the 175th patient has been randomized into GENETIC-AF, a seamless design Phase 2B/3 clinical trial evaluating GencaroTM (bucindolol hydrochloride) as a potential treatment for atrial fibrillation (AF). “We are pleased with the increased rate of enrollment in the GENETIC-AF clinical trial and believe it is reflective of the unmet need for new AF treatments for patients with heart failure,” commented Dr. Michael Bristow, ARCA’s President and CEO.“We would like to express our gratitude to the patients and clinical sites that are participating in this potentially groundbreaking clinical trial evaluating Gencaro as possibly the first genetically-targeted treatment for atrial fibrillation.”
